DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17,23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 17, Chiba does not disclose “wherein the first closure body seals the first partial duct of the pressure fluid duct when the further closure body seals the second partial duct of the outlet duct, and vice versa.”
Regarding Claim 23, Chiba does not disclose the two partial ducts branch off radially from the axially extending duct section.
Information Disclosure Statement
The information disclosure statements filed on April 21, 2021, is acknowledged by the examiner.
Status of Claims
Amendment to the Claims was filed on October 20, 2022.
Claims 1-15 were canceled. Claims 16-33 are currently pending.
Election/Restrictions
Claims 26 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions II and III and Species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on October 20, 2022. 
Claim 26 is withdrawn by the examiner because the election of Species A is of a normally closed valve, the spring (elastic element) is in the cover side space.
Claims 16-25 and 27-29 are examined in this office action.
Response to Arguments
Applicant's arguments filed October 20, 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments do not clearly point out how the search is not burdensome to the examiner. The examiner respectfully disagrees. As stated in the Requirement for Restriction/Election mailed on August 23, 2022. Each of the Inventions I, II, and III and Species A and B are classified in different areas:

    PNG
    media_image1.png
    234
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    437
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 19, and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al (US PG PUB 20160123491, hereinafter “Chiba”).
Regarding Claim 16, Chiba discloses a valve (ann. fig. 1) comprising a pneumatic drive unit, which comprises a cylinder (3), a piston (8), a spindle unit (7) mounted for axial movement in the cylinder, and a housing cover (4), wherein the piston divides the interior of the cylinder into a cover-side space (spring 9 chamber) and a valve seat-side space (8a), and a duct (8b) in the spindle unit leads to the valve seat-side space, wherein a fluid intake (4A) and a fluid exit (outlet fluid duct, ann. fig. 1) as well as a pressure fluid duct (20a, 8b) in fluid communication with the fluid intake and an outlet duct (a first outlet duct illustrated in ann. fig. 1 for spring 9 chamber for when the piston is in the raised position, operational air is in the valve seat-side space 8a; a second outlet duct when the piston moves back into the closed position, fluid is vented out of the valve seat-side space 8a, then into spindle unit duct 8b, then through port 23) in fluid communication with the fluid exit (4A) are formed in the housing cover, and the pressure fluid duct branches into two partial ducts, wherein a first partial duct (8b) extends through the spindle unit into the valve seat-side space (8a) and opens out there, and a second partial duct (20a) opens out into the cover-side space, and wherein a closure body (24) is provided which seals the second partial duct in a fluid-tight manner (para 0027 describes the pneumatic drive unit).

    PNG
    media_image3.png
    432
    380
    media_image3.png
    Greyscale

CHIBA – ANNOTATED FIGURE 1
Regarding Claim 18, Chiba discloses one duct section each of the pressure fluid duct (second partial duct 20a) and the outlet duct (first partial duct 20a) extends within the housing cover (4), and the pressure fluid duct (first  partial duct 8b) and the outlet duct (second partial duct 8b) have a common duct (8b) outside the housing cover (4) (the opening of spindle duct 8a opens into lower chamber 8a which is outside of the housing cover 4)
Regarding Claim 19, Chiba discloses the common duct (8b) is the duct in the spindle unit (7).
Regarding Claim 22, Chiba discloses the at least one closure body (24) is pressed into the respective partial duct (20a).
Regarding Claim 25, Chiba discloses the cover-side space (spring 9 chamber) has at least one elastic element (9) arranged therein which urges the piston to a closing position (ann. fig. 1).
Regarding Claim 27, Chiba discloses the spindle unit (7) is connected to a closure part (5) which is configured to close a valve seat (2D) in a closing position (ann. fig. 1 illustrates the closed position) of the spindle unit.
Regarding Claim 28, Chiba discloses the piston (8) is firmly fixed to the spindle unit (7)(the spindle unit 7 and piston 8 are integrally attached to each other).
Regarding Claim 29, Chiba discloses the piston (8) is of a plate- shaped (ann. fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (US PG PUB 20160123491, hereinafter “Chiba”) in view of Fukano (US PG PUB 20030201015).
Regarding Claim 20, Chiba discloses the claimed invention, except it does not disclose at least one closure body is a ball.
Fukano teaches a closure body is a ball (118).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have substituted the plastic check valve (24) located at the inlet of the pressure/exhaust supply line, as disclosed by Chiba, by using a metal ball (118) and spring (120) check valve, as taught by Fukano (claim 1 and para 0069), for the purpose of using a simple check valve that is made with two off the shelf components. Additionally, the opening force for the metal ball and spring check valve can be adjusted to the user preferences by replacing the spring with a spring or weaker spring force)
Regarding Claim 21, Fukano teaches the at least one closure body is a metal ball (118, claim 1 and para 0069).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ott US 3485141, Aoyama et al. US PG PUB 20070290154, Armstrong 20030037544, Todd US 5186095, Kowalski US 3921660, Mall et al. US PG PUB 20040195533, Chatufale US 6783107, Zhang et al. US PG PUB 20170292626, Prince US 3168853, and Ejiri US 6244563 disclose pneumatic valves and Itoh et al. US 10865889 discloses a pneumatic actuated valve with plugs in passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753